USCA11 Case: 22-10816      Date Filed: 09/30/2022   Page: 1 of 7




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 22-10816
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
CEPHUS CHAPMAN,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Northern District of Georgia
          D.C. Docket No. 1:20-cr-00348-MHC-RDC-10
                    ____________________
USCA11 Case: 22-10816         Date Filed: 09/30/2022     Page: 2 of 7




2                       Opinion of the Court                 22-10816


Before BRANCH, LAGOA, and BRASHER, Circuit Judges.
PER CURIAM:
        Cephus Chapman appeals his convictions after a jury found
him guilty of conspiracy to commit wire fraud, in violation of
18 U.S.C. § 1349, and of wire fraud, in violation of 18 U.S.C. § 1343.
He argues that the government failed to prove that he knowingly
agreed to participate in a fraud scheme, and the district court erred
by failing to give either his requested jury instruction regarding the
legal definition of a “transaction broker,” or the instruction that the
court proposed, but that he did not request, concerning the statu-
tory requirements of a transaction broker.
                                 I.
       We review the sufficiency of the evidence de novo, viewing
the evidence in the light most favorable to the government and
making all reasonable inferences and credibility choices in the gov-
ernment’s favor. United States v. Edouard, 485 F.3d 1324,
1349 (11th Cir. 2007). We must affirm a conviction unless the jury
could not have found the defendant guilty beyond a reasonable
doubt under any reasonable construction of the evidence. Id. “[I]t
is not enough for a defendant to put forth a reasonable hypothesis
of innocence, because the issue is not whether a jury reasonably
could have acquitted but whether it reasonably could have found
guilt beyond a reasonable doubt.” Id. (emphasis in original) (quo-
tation marks omitted).
USCA11 Case: 22-10816         Date Filed: 09/30/2022     Page: 3 of 7




22-10816                Opinion of the Court                         3

       Section 1349 provides a criminal penalty for anyone who
“attempts or conspires to commit any offense under this chapter,”
which includes offenses under § 1343. 18 U.S.C. § 1349. “To sus-
tain [a] conspiracy conviction under . . . § 1349, the government
must prove that (1) a conspiracy existed; (2) the defendant knew of
it; and (3) the defendant knowingly and voluntarily joined it.”
United States v. Moran, 778 F.3d 942, 960 (11th Cir. 2015). “A con-
spiracy is an agreement between two or more persons to accom-
plish an unlawful plan.” United States v. Woodward, 459 F.3d
1078, 1083 (11th Cir. 2006).
        The elements of wire fraud under § 1343 are: “(1) intentional
participation in a scheme to defraud, and, (2) the use of the inter-
state . . . wires in furtherance of that scheme.” United States v.
Maxwell, 579 F.3d 1282, 1299 (11th Cir. 2009). The government
may prove that a defendant had the intent to, and agreed to, join a
conspiracy or fraud scheme by circumstantial evidence. See United
States v. Manoocher Nosrati-Shamloo, 255 F.3d 1290, 1292 (11th
Cir. 2001) (“A defendant’s intent is often difficult to prove and often
must be inferred from circumstantial evidence.”); see also Moran,
778 F.3d at 960 (“Because the crime of conspiracy is ‘predominantly
mental in composition,’ the government may prove [the elements
of a conspiracy under § 1349] by circumstantial evidence.”).
      Importantly, the government need not prove that the de-
fendant “knew all of the details or participated in every aspect of
the conspiracy,” and it can satisfy its burden by showing that the
defendant knew of the “essential nature of the conspiracy.” Id.
USCA11 Case: 22-10816         Date Filed: 09/30/2022    Page: 4 of 7




4                      Opinion of the Court                 22-10816

(quotation marks omitted). However, the government “must
show circumstances from which a jury could infer beyond a rea-
sonable doubt that there was a ‘meeting of the minds to commit
an unlawful act.’” United States v. Adkinson, 158 F.3d 1147,
1154 (11th Cir. 1998). “Evidence that a defendant personally prof-
ited from a fraud may provide circumstantial evidence of an intent
to participate in that fraud.” See United States v. Bradley, 644 F.3d
1213, 1239, 1247 (11th Cir. 2011) (explaining that “the dispropor-
tionate profits the [defendants] realized from their scheme . . . re-
inforces the jury verdict”).
        Here, because the government presented circumstantial ev-
idence from which the jury could find, beyond a reasonable doubt,
that Chapman knowingly agreed to participate in a fraud scheme
related to real estate closings, his convictions were supported by
sufficient evidence.
                                 II.
       A district court’s refusal to give a requested jury instruction
is reviewed for an abuse of discretion. United States v. Eckhardt,
466 F.3d 938, 947 (11th Cir. 2006). “The district court should in-
struct the jury on the defendant’s defense theory if the theory has
a foundation in evidence and legal support.” United States v.
Ndiaye, 434 F.3d 1270, 1293 (11th Cir. 2006).
       “The failure of a district court to give an instruction is re-
versible error where the requested instruction (1) was correct,
(2) was not substantially covered by the charge actually given, and
USCA11 Case: 22-10816         Date Filed: 09/30/2022      Page: 5 of 7




22-10816                Opinion of the Court                          5

(3) dealt with some point in the trial so important that failure to
give the requested instruction seriously impaired the defendant’s
ability to conduct his defense.” Eckhardt, 466 F.3d at 947–48. Nev-
ertheless, a district court does not abuse its discretion by refusing
to give a requested jury instruction that is an incomplete statement
of the law or that would confuse the jury. See United States v. Wa-
ters, 937 F.3d 1344, 1353 (11th Cir. 2019); see also United States v.
Silverman, 745 F.2d 1386, 1396 (11th Cir. 1984) (noting that a dis-
trict court “is bound to refuse a requested instruction that is incom-
plete, erroneous, or misleading”).
       Where the defendant does not request a specific instruction
“and fails to object at trial to the district court’s charge for failure
to include specific instructions, this Court reviews for plain error.”
United States v. Pena, 684 F.3d 1137, 1151 (11th Cir. 2012). “Under
the plain error standard, an appellant must show that: (1) an error
occurred; (2) the error was plain; (3) it affected his substantial
rights; and (4) it seriously affected the fairness of the judicial pro-
ceedings.” Id. An error is plain if it is clearly contrary to settled
law. United States v. Shelton, 400 F.3d 1325, 1330–31 (11th Cir.
2005). If the appellate court would have to speculate about
whether the result would have been different, the defendant has
not met his burden of showing prejudice. United States v. Rodri-
guez, 398 F.3d 1291, 1301 (11th Cir. 2005).
       Under Georgia law, a “transaction broker” is defined as:
       a broker who has not entered into a client relationship
       with any of the parties to a particular real estate
USCA11 Case: 22-10816         Date Filed: 09/30/2022     Page: 6 of 7




6                       Opinion of the Court                 22-10816

       transaction and who performs only ministerial acts on
       behalf of one or more of the parties, but who is paid
       valuable consideration by one or more parties to the
       transaction pursuant to a verbal or written agreement
       for performing brokerage services.
O.C.G.A. § 10-6A-3(14) (emphasis added). Section 10-6A-14, in
turn, sets forth the ministerial acts that a transaction broker may
and must perform, including: (1) identifying property for sale,
lease, or exchange; (2) providing real estate statistics and infor-
mation on property; (3) providing preprinted real estate form con-
tracts; (4) acting as a scribe in the preparation of real estate form
contracts; (5) locating architects engineers, surveyors, and other
professionals; and (6) identifying schools, shopping facilities, places
of worship, and other similar facilities on behalf of any of the par-
ties in a real estate transaction. Id. § 10-6A-14(a)(1)–(6). Section
10-6A-14(b) further provides that a transaction broker must:
(1) timely present all offers to and from the parties involving the
sale, lease, and exchange of the property; (2) timely account for all
money and property received by the broker on behalf of a party in
a real estate transaction; and (3) timely disclose certain material
facts to all buyers and tenants pertaining to the property, or the
immediate area surrounding the property. Id. § 10-6A-14(b)(1)–(3).
        Here, because Chapman’s requested jury instruction con-
tained an incomplete statement of the law, the court did not abuse
its discretion in refusing to give it, and Chapman likewise has not
shown that the court plainly erred by failing to sua sponte give an
USCA11 Case: 22-10816       Date Filed: 09/30/2022   Page: 7 of 7




22-10816              Opinion of the Court                      7

instruction concerning the statutory requirements of a transaction
broker.
      Accordingly, we affirm.
      AFFIRMED.